Exhibit 10.3

PROFESSIONAL SERVICES AGREEMENT
 
THIS PROFESSIONAL SERVICES AGREEMENT (this “Agreement”), dated as of April 6,
2009, is entered into by and among Javo Beverage Company, Inc., a Delaware
corporation (the “Company”), and Falconhead Capital, LLC, a Delaware limited
liability company (“Falconhead”).
 
WHEREAS, the Company has entered into that certain Securities Purchase
Agreement, dated as of the date hereof, by and between the Company and Coffee
Holdings LLC, a Delaware limited liability company (“Holdings”), pursuant to
which Holdings has acquired notes and common stock of the Company and other
rights with respect thereto (the “Investment”);
 
WHEREAS, in connection with the Investment, Falconhead has provided and will
continue to provide financial and management consulting services and the Company
has received, and desires to continue to receive, such services and to obtain
the benefit of the experience of Falconhead in business and financial management
generally and its knowledge of the Company and its financial affairs; and
 
WHEREAS, Falconhead has provided and is willing to provide financial and
management consulting services to the Company for the compensation arrangements
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
Falconhead and the Company hereby agree as follows:
 
1.      Engagement.  The Company hereby engages Falconhead as a financial and
management consultant, and Falconhead hereby agrees to provide financial and
management consulting services to the Company, all on the terms and subject to
the conditions set forth herein.
 
2.      Services of Falconhead.  Falconhead hereby agrees during the term of
this engagement to consult with the board of directors of the Company (the
“Board of Directors”) and management of the Company on such business and
financial matters as may be reasonably requested from time to time by the Board
of Directors or the Company’s management team, in each case with reasonable
advance notice.  Such consultation services shall primarily include assisting
the Company in analyzing its operations and historical performance and assisting
the Company with respect to its corporate strategy and any future acquisitions,
divestitures, financings or other similar transactions.  The Company understands
and agrees that if Falconhead is asked to furnish the Company a financial
opinion letter or act for the Company in any other formal capacity, such further
action shall be at the sole option of Falconhead and may be subject to a
separate agreement containing provisions and terms to be mutually agreed upon.
 

--------------------------------------------------------------------------------



3.      Standard of Performance.  Falconhead shall devote such time and efforts
to provide the consultation services hereunder as it deems necessary or
appropriate (including by making the management professionals employed or
engaged by it available in connection therewith); provided, however, that no
minimum number of hours shall be required to be devoted by Falconhead (or any
such management professionals) on a weekly, monthly, annual or other
basis.  Falconhead does not make any representations or warranties, express or
implied, in respect of the consultation services provided hereunder and in no
event shall Falconhead or any of its affiliates or any of their respective
directors, managers, partners, controlling persons (within the meaning of
Section 15 of the Securities Act of 1933, as amended, or Section 20(a) of the
Securities Exchange Act of 1934, as amended), if any, officers, employees,
consultants, advisors or agents (collectively, the “Falconhead Parties”) be
liable to the Company for any act, alleged act, omission or alleged omission or
any loss, liability, damage or expense arising out of or in connection with the
performance of services contemplated by this Agreement, except to the extent the
same is determined by a court of competent jurisdiction by final and
non-appealable judgment to have rsulted primarily from the gross negligence or
willful misconduct of Falconhead.
 
4.      Fees.  In consideration of the consulting services provided by
Falconhead prior to the date hereof in connection with the Investment, the
Company agrees to pay to Falconhead upon execution of this Agreement a one-time
transaction fee in an amount equal to $500,000.  In consideration of the
consulting services to be provided by Falconhead after the date hereof, the
Company shall pay to Falconhead an annual management fee equal to $100,000,
payable in advance in equal quarterly installments on each January 1, April 1,
July 1 and October 1 during the term of this Agreement (with $25,000 payable to
Falconhead upon execution of this Agreement with respect to the period between
the date hereof and June 30, 2009).
 
5.      Expenses.  In addition to the fees payable hereunder, the Company shall
promptly, but in no event less than thirty (30) days following presentment,
reimburse Falconhead for such reasonable travel expenses and other reasonable
out-of-pocket fees and expenses (including reasonable attorneys fees and
expenses) as may be incurred by any Falconhead Party in connection with the
rendering of services hereunder (including fees and expenses incurred in
attending any Company or industry related meetings), provided that Falconhead
shall obtain the Company’s prior approval before incurring any expenses in
excess of $2,500 or $10,000 individually or in the aggregate, respectively.
 
6.      Payments.  All payments or reimbursements to be made to Falconhead
pursuant to this Agreement will be paid by wire transfer of immediately
available funds to account(s) specified by Falconhead in writing to the Company.
 
7.      Term.  This Agreement will continue from the date hereof until March 31,
2014.  No termination of this Agreement, whether pursuant to this paragraph or
otherwise, shall affect the Company’s obligations with respect to the fees,
costs and expenses due to or incurred by Falconhead in rendering services
hereunder and not paid or reimbursed by the Company as of the effective date of
such termination or with respect to any fees due to Falconhead as of the date of
termination.  In addition, if this Agreement shall be terminated by the Company
prior to the end of the term, the Company shall also be required to pay to
Falconhead all fees payable under Section 4 through the remainder of the term in
a lump sum payment on the date of such termination.
 

 
2

--------------------------------------------------------------------------------

 

8.      Indemnification.
 
(a)           The Company shall indemnify and hold harmless each Falconhead
Party (collectively referred to as “Indemnified Persons” and individually as an
“Indemnified Person”) from and against any and all claims, liabilities, losses,
damages and expenses incurred by any Indemnified Person (including those arising
out of an Indemnified Person’s negligence) which (A) are related to or arise out
of (i) actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company or (ii) actions taken
or omitted to be taken by an Indemnified Person with the Company’s consent or in
conformity with any Company instructions or any actions or omissions by the
Company or (B) are otherwise related to or arise out of Falconhead’s engagement
or its performance of services hereunder, and will reimburse each Indemnified
Person for all costs and expenses, including fees and disbursements of any
Indemnified Person’s counsel, as they are incurred, in connection with
investigating, preparing for, defending or appealing any action, formal or
informal claim, investigation, inquiry or other proceeding, whether or not in
connection with pending or threatened litigation, related to, arising out of or
in connection with Falconhead’s engagement or performance of services hereunder,
whether or not any Indemnified Person is named as a party thereto and whether or
not any liability results therefrom.  The Company will not, however, be
responsible to any Indemnified Person for any claims, liabilities, losses,
damages or expenses pursuant to clause (B) of the preceding sentence that to the
extent that the same is determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted primarily from the gross negligence
or willful misconduct of Falconhead.  The Company further agrees that it will
not, without the prior written consent of Falconhead, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of Falconhead and each other Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceeding.
 
(b)           The Company further agrees that with respect to any Indemnified
Person who is employed, retained or otherwise associated with, or appointed or
nominated by, Falconhead or any of its affiliates and who acts or serves as a
director, officer, manager, fiduciary, employee, consultant, advisor or agent
of, for or to the Company or any of its subsidiaries, that the Company or such
subsidiaries, as applicable, shall be primarily liable for all indemnification,
reimbursements, advancements or similar payments (the “Indemnity Obligations”)
afforded to such Indemnified Person acting in such capacity or capacities on
behalf or at the request of the Company or such subsidiary, whether the
Indemnity Obligations are created by law, organizational or constituent
documents, contract (including this Agreement) or otherwise.  Notwithstanding
the fact that any Falconhead Party, may have concurrent liability to an
Indemnified Person with respect to the Indemnity Obligations, the Company hereby
agrees that in no event shall the Company or any of its subsidiaries have any
right or claim against any of the Falconhead Parties for contribution or have
rights of subrogation against any Falconhead Parties through an Indemnified
Person for any payment made by the Company or any of their subsidiaries with
respect to any Indemnity Obligation.  In addition, the Company hereby agrees
that in the event that any Falconhead Parties pay or advance an Indemnified
Person any amount with respect to an Indemnity Obligation, the Company will, or
will cause its subsidiaries to, as applicable, promptly reimburse any such
Falconhead Parties for such payment or advance upon request.
 
(c)           The foregoing right to indemnity shall be in addition to any
rights that Falconhead and/or any other Indemnified Person may have at common
law or otherwise and shall remain in full force and effect following the
completion or any termination of the engagement or this Agreement.
 

 
3

--------------------------------------------------------------------------------

 

9.      Falconhead an Independent Contractor.  Falconhead and the Company agree
that Falconhead shall perform services hereunder as an independent contractor,
retaining control over and responsibility for its own operations and
personnel.  No Falconhead Party shall be considered employees or agents of the
Company as a result of this Agreement nor shall any of them have authority to
contract in the name of or bind the Company, except as expressly agreed to in
writing by the Company.
 
10.           Confidentiality.  No advice or confidential information rendered
or provided by Falconhead pursuant to or in connection with the services
provided hereunder, whether formal or informal, may be disclosed, in whole or in
part, or summarized, excerpted from or otherwise referred to without
Falconhead’s prior written consent.
 
11.           No Exclusive Duty to the Company.
 
(a)           In recognition that (i) Falconhead currently has, and will in the
future have or will consider acquiring, investments in numerous entities with
respect to which Falconhead may serve as an advisor, a director or in some other
capacity; (ii) Falconhead may have duties to various investors, stockholders and
partners; (iii) Falconhead (or one or more affiliates, associated investment
funds or portfolio companies) may engage in the same or similar activities or
lines of business as the Company and may have an interest in the same areas of
corporate opportunities; (iv) the Company will derive certain benefits
hereunder; and (v) Falconhead, in desiring and endeavoring to satisfy its
duties, may confront difficulties in determining the full scope of such duties
in any particular situation, the provisions of this Section 11 are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve Falconhead.
 
(b)           Notwithstanding anything to the contrary contained herein, (i)
Falconhead and its affiliates shall not be required to manage the Company as
their sole and exclusive function; (ii) Falconhead and its affiliates may have
other business interests and may engage in other activities in addition to those
relating to the Company, and such other business interests or activities may be
of any nature or description, may be competitive with the Company and may be
engaged in independently or with others; and (iii) the Company shall not have
any right in or to such other ventures or activities of Falconhead or its
affiliates or to the income or proceeds derived therefrom, and the pursuit of
such ventures or activities, even if competitive with the Company, shall not be
deemed wrongful or improper.
 
(c)           No Falconhead Party shall have any duty (contractual or otherwise)
to communicate or present any corporate opportunities to the Company or any of
its affiliates or to refrain from any actions specified in Section 11(a), and
the Company, on its own behalf and on behalf of its affiliates, hereby renounces
and waives any right to require Falconhead or any of its affiliates to act in a
manner inconsistent with the provisions of Section 11(a).
 

 
4

--------------------------------------------------------------------------------

 

(d)           No Falconhead Party shall be liable to the Company or any of its
respective affiliates for breach of any duty (contractual or otherwise) by
reason of any actions or omissions of the types referred to in Section 11(a) or
its or its affiliates’ participation therein.
 
(e)           For the avoidance of doubt, nothing in this Section 11 shall limit
the duties of any Investor Nominee (as defined in the Purchase Agreement)
arising in, and as a result of, his or her capacity as a member of the Company’s
Board of Directors.
 
12.           Notices.  Any notice required or permitted to be given or made
under this Agreement by one party to the other shall be deemed to have been duly
given or made if personally delivered, sent by reputable express courier service
(charges prepaid), sent by telecopy or facsimile or, if mailed, when mailed by
registered or certified mail, return receipt requested and postage prepaid, to
the other party at the following addresses (or at such other address as shall be
given in writing by one party to the other):
 
If to Falconhead:
 
Falconhead Capital, LLC
450 Park Avenue, 3rd Floor
New York, NY  10022
Telecopy:  (212) 634-3304
Attention:  Dave Gubbay and Zuher Ladak


with a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
Telecopy:  (212) 310-8007
Attention:  S. Scott Parel


If to the Company:
 
Javo Beverage Company, Inc.
1311 Specialty Drive
Vista, CA  92081
Telecopy: (760) 560-5287
Attention: William E. Marshall


13.           Entire Agreement; Modification.  This Agreement (a) contains the
complete and entire understanding and agreement of Falconhead and the Company
with respect to the subject matter hereof; and (b) supersedes all prior and
contemporaneous understandings, conditions and agreements (including any term
sheets or letters of intent) oral or written, express or implied, respecting the
engagement of Falconhead in connection with the subject matter hereof.
 

 
5

--------------------------------------------------------------------------------

 

14.           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may only be amended or waived upon prior written
agreement between Falconhead and the Company.
 
15.           Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach of that provision or any other provision
hereof.
 
16.           Assignment.  Neither Falconhead nor the Company may assign its
rights or obligations under this Agreement without the express written consent
of the other. Notwithstanding the foregoing, Falconhead shall be entitled to
assign its rights and obligations under this Agreement without obtaining the
Company’s consent to any successor-in-interest (“Permitted Assignee”) to all or
substantially all of Falconhead’s business and assets; provided the Permitted
Assignee shall execute and deliver to the Company an assumption agreement, in
form and substance reasonably satisfactory to the Company, whereby such
Permitted Assignee assumes all of the obligations of Falconhead under this
Agreement.
 
17.           Successors.  This Agreement and all the obligations and benefits
hereunder shall inure to the successors and permitted assigns of the parties.
 
18.           Counterparts.  This Agreement may be executed and delivered by
each party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and both of which taken together shall
constitute one and the same agreement.
 
19.           Governing Law.  THE PROVISIONS OF THIS AGREEMENT, ITS EXECUTION,
PERFORMANCE OR NONPERFORMANCE, INTERPRETATION, TERMINATION, CONSTRUCTION AND ALL
MATTERS BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (WHETHER IN EQUITY, LAW
OR STATUTE) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS, BOTH
PROCEDURAL AND SUBSTANTIVE, OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICT OF LAWS PROVISIONS THAT IF APPLIED MIGHT REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
 
20.           Submission to Jurisdiction; Consent to Service of Process.
 
(a)  The parties hereto hereby irrevocably submit to the exclusive jurisdiction
of any federal or state court located within the borough of Manhattan of the
City, County and State of New York over any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby and each party
hereby irrevocably agrees that all claims in respect of such dispute or any
suit, action or proceeding related thereto may be heard and determined in such
courts.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 

 
6

--------------------------------------------------------------------------------

 

(b)  Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 12 of this Agreement.
 
21.           WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
 
22.           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
23.           Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.  The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.
 
24.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
*   *   *   *   *
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the date and year first above written.
 



 
FALCONHEAD CAPITAL, LLC
       
By:
  /s/ David Gubbay

--------------------------------------------------------------------------------

 
Name:
David Gubbay  
Title:
General Partner              
JAVO BEVERAGE COMPANY, INC.
       
By:
/s/ Cody C. Ashwell

--------------------------------------------------------------------------------

 
Name:
Cody C. Ashwell
 
Title:
Chairman and CEO
     



 


[Signature Page to Javo Beverage Company, Inc. Professional Services Agreement]

 
 
 
 
 
 
 

8

--------------------------------------------------------------------------------